FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE CATALINO QUINTEROS                           No. 11-72907
RAMOS,
                                                  Agency No. A072-130-907
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jose Catalino Quinteros Ramos, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings based on ineffective assistance of counsel.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Quinteros Ramos’s motion

to reopen where Quinteros Ramos has not established prejudice from his prior

counsel’s alleged ineffective assistance. See id. at 793-94 (prejudice results when

“the performance of counsel was so inadequate that it may have affected the

outcome of the proceedings”).

      We lack jurisdiction over Quinteros Ramos’s contention that the

immigration judge failed to advise Quinteros Ramos properly about the

fingerprinting requirement because this is not a timely challenge to the agency’s

prior order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  11-72907